Name: COMMISSION REGULATION (EC) No 772/96 of 26 April 1996 fixing the export refunds on rice and broken rice
 Type: Regulation
 Subject Matter: cooperation policy;  plant product;  trade policy
 Date Published: nan

 27. 4. 96 EN Official Journal or the European Communities No L i U4/ 1 / COMMISSION REGULATION (EC) No 772/96 of 26 April 1996 fixing the export refunds on rice and broken rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, the export refund on rice and broken rice is being calcu ­ lated; Whereas the world market situation or the specific requi ­ rements of certain markets may make it necessary to vary the refund for certain products according to destination; Whereas a separate refund should be fixed for packaged long grain rice to accommodate current demand for the product on certain markets; Whereas the refund must be fixed at least once a month; whereas it may be altered in the intervening period; Whereas it follows from applying these rules and criteria to the present situation on the market in rice and in particular to quotations or prices for rice and broken rice within the Community and on the world market, that the refund should be fixed as set out in the Annex hereto; Whereas Council Regulation (EEC) No 990/93 (6), as amended by Regulation (EC) No 1380/95 Q, prohibits trade between the European Community and the Federal Republic of Yugoslavia (Serbia and Montenegro); whereas this prohibition does not apply in certain situations as comprehensively listed in Articles 2, 4, 5 and 7 thereof and in Council Regulation (EC) No 462/96 (8); whereas account should be taken of this fact when fixing the refunds; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EC) No 3072/95 (2), and in particular the second subparagraph of Article 14 (3) thereof, Whereas Article 14 of Regulation (EEC) No 1418/76 provides that the difference between quotations or prices on the world market for the products listed in Article 1 of that Regulation and prices for those products within the Community may be covered by an export refund; Whereas Article 14 (4) of Regulation (EEC) No 1418/76, provides that when refunds are being fixed account must be taken of the existing situation and the future trend with regard to prices and availabilities of rice and broken rice on the Community market on the one hand and prices for rice and broken rice on the world market on the other, whereas the same Article provides that it is also important to ensure equilibrium and the natural develop ­ ment of prices and trade on the rice market and, further ­ more, to take into account the economic aspect of the proposed exports and the need to avoid disturbances of the Community market; Whereas export possibilities exist for a quantity of 1 200 tonnes of rice to certain destinations; whereas the proce ­ dure laid down in Article 7 (4) of Commission Regulation (EC) No 11 62/95 (3), as last amended by Regulation (EC) No 285/96 (4) should be used; whereas account should be taken of this when the refunds are fixed; Whereas Commission Regulation (EEC) No 1361 /76 Q lays down the maximum percentage of broken rice allowed in rice for which an export refund is fixed and specifies the percentage by which that refund is to be reduced where the proportion of broken rice in the rice exported exceeds that maximum; Whereas Article 14 (5) of Regulation (EEC) No 1418/76 defines the specific criteria to be taken into account when HAS ADOPTED THIS REGULATION: Article 1 The export refunds on the products listed in Article 1 of Regulation (EEC) No 1418/76 with the exception of those listed in paragraph 1 (c) of that Article, exported in the natural state, shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 May 1996. (') OJ No L 166, 25 . 6. 1976, p. 1 . 0 OJ No L 329, 30 . 12. 1995, p. 18 . (3) OJ No L 117, 24. 5. 1995, p. 2. (&lt;) OJ No L 37, 15. 2. 1996, p. 18 . 0 OJ No L 154, 15. 6. 1976, p. 11 . (6) OJ No L 102, 28 . 4. 1993, p. 14. 0 OJ No L 138 , 21 . 6. 1995, p. 1 . f8) Ol No L 65, 15 . 3 . 1996, p. 1 . No L 104/ 18 | EN I Official Journal of the European Communities 27 . *t. 70 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 April 1996. For the Commission Franz FISCHLER Member of the Commission ANNEX to the Commission Regulation of 26 April 1996 fixing the export refunds on rice and broken rice ECU / tonne) (ECU/ tonne) Product code Destination (') Amountof refunds (2) Product code Destination (') Amount of refunds (2) 1006 20 11 000 01 244,00 1006 30 65 100 01 305,00 1006 20 13 000 01 244,00 02 311,00 I l 03 316,00 1006 20 15 000 01 244,00 04 305,00 1006 20 17 000   1006 30 65 900 01 305,00 1006 20 92 000 01 244,00 04 305,00 1006 20 94 000 01 244,00 1006 30 67 100   1006 20 96 000 01 244,00 1006 30 67 900   1006 20 98 000 1006 30 92 100 01 305,00 311,00   02 1006 30 21 000 01 244,00 03 316,00 1006 30 23 000 01 244,00 04 305,00 1006 30 25 000 01 244,00 1006 30 92 900 01 305,00 04 305,00 1006 30 27 000   05 294,00 (3) 1006 30 42 000 01 244,00 1006 30 94 100 01 305,00 1006 30 44 000 01 244,00 02 311,00 1006 30 46 000 01 244,00 03 316,00 04 305,00 1006 30 48 000   1006 30 94 900 01 305,00 1006 30 61 100 01 305,00 04 305,00 02 311,00 05 294,00 (3) 03 316,00 1006 30 96 100 01 305,00 04 305,00 02 311,00 1006 30 61 900 01 305,00 03 316,00 04 305,00 04 305,00 1006 30 63 100 01 305,00 1006 30 96 900 01 305,00 02 311,00 04 305,00 03 316,00 \ 05 294,00 (3) 04 305,00 1006 30 98 100   1006 30 63 900 01 305,00 1006 30 98 900   l 04 305,00 1006 40 00 000   (') The destinations are identified as follows: &gt; 01 Liechtenstein, Switzerland, the communes of Livigno and Campione d'Italia, 02 Zones I, II , III, VI, Ceuta and Melina, 03 Zones IV, V, VII (c), Canada and Zone VIII excluding Surinam, Guyana and Madagascar, 04 Destinations mentioned in Article 34 of amended Commission Regulation (EEC) No 3665/87, 05 Georgia . ( 2) Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in amended Regulation (EEC) No 990/93 and Regulation (EC) No 462/96 are observed . (3) Refund fixed under the procedure laid down in Article 7 (4) of amended Regulation (EC) No 1 1 62/95 in respect of a quantity of 1 200 tonnes of rice for export to Georgia . NB: The zones are those defined in the Annex to amended Commission Regulation (EEC) No 2145/92.